id y department of the treasury internal_revenue_service appeals_office n los angeles street los angeles ca release number release date certified mail date date person to contact name employee d number telephone fax hours employer id number uniform issue fist uil ore exempt purposes as required for tax-exempt org anizations described ou do not qualify for exemption from federal_income_tax under rganization described in sec_501 dear this is a final adverse determination that y internal_revenue_code the code sec_501 as ano of the code we made the adverse determination for the following reasons you are not organized for one or m under sec_501 of the internal_revenue_code contributions to your organization are not deductib you're required to file federal_income_tax returns your form to the appropriate internal_revenue_service instructions by visiting our website at www irs gov forms-pubs or by we'll make this letter and the proposed adverse determin sec_6110 of the code after deleting certain identifying in mailing notice notice of intention to disclose please rev that show our proposed deletions if you disagre notice if you decide to contest this determination you can file of sec_7428 of the code in either i le under sec_170 of the code on forms u s_corporation income_tax return mail center per the form's instructions you can get forms and alling 800-tax-form ation letter available for public inspection under formation we provided to you in a separate iew the notice and the documents attached e with our proposed deletions follow the instructions in an action for declaratory_judgment under the provisions the united_states tax_court the united_states court of federal claims or - the united_states district_court for the district of columbia letter rev cataiog number 40683r you must file a petition or complaint in one of these three courts within days from the date we mailed this determination_letter to you contact the clerk of the appropriate court for rules and the appropriate forms for filing petitions for declaratory_judgment you can write to the courts at the following addresses united_states tax_court second street nw washington dc us court of federal claims us district_court for the district of columbia madison place nw washington dc constitution avenue nw washington dc note we will not delay processing income_tax returns and assessing any taxes due even if you file a petition for declaratory_judgment under sec_7428 of the code please refer to the enclosed publication how to appeal an irs determination on tax-exempt status for more information about the appeals process you also have the right to contact the taxpayer_advocate_service tas tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call tas assistance is not a substitute for established irs procedures such as the formal appeals process tas cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court if you have questidns contact the person at the top of this letter sincerely appeals team manager enclosures publication cc letter rev catalog number 40683r department of the treasury internal_revenue_service cincinnati oh legend b date of formation c state d organization dear date january - empioyer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were formed on b in the state of c as a professional_corporation you were formed and are controlled by d a sec_501 public charity you have a sole shareholder an individual employed and selected by d the relationship between you the sole shareholder and d shareholder shall hold the shares solely for the benefit of d and exclusively in furtherance of the charitable purposes of d d shall retain ultimate control_over your activities and finances and shall retain sole power and discretion is subject_to a shareholder control agreement the agreement provides that the sole your incorporation document states that your purpose is in pertinent part to carry on and conduct the business of practicing medicine and related_services pursuant to the laws of the state of c through individuals authorized by law to render such services it further states that you have the authority to issue shares of stock your incorporation document is silent regarding the disposition of your assets upon your dissolution you indicated that the state of c would not permit the required sec_501 purpose and dissolution language in your incorporation document so you included the required language in your by-laws there is a specific department in the state of c which is the licensing authority for all professional corporations that engage in the practice of medicine you later provided a printed email and an official rejection letter issued by the state of c’s licensing authority showing that the sec_501 purpose and dissolution language would not be accepted in your incorporation document because it violates the state of c’s business law law sec_501 of the code provides for the recognition of exemption of organizations that are organized and operated exclusively for religious charitable or other purposes as specified in the statute no part of the net_earnings may inure to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 states that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization engage otherwise than as an insubstantial part of its activities in activities that in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 holds that an organization is not organized exclusively for one or more exempt purposes unless its assets are dedicated to an exempt_purpose an organization’s assets will be considered dedicated to an exempt_purpose for example if upon dissolution such assets would by reason of a provision in the organization’s articles or operation of law be distributed for one or more exempt purposes application of law as stated in sec_1_501_c_3_-1 to qualify for exemption under sec_501 of the code an organization must be both organized and operated exclusively for purposes described in sec_501 your incorporation document states that you were formed for the business_purpose of practicing medicine your formation document does not limit your purposes to one or more exempt purposes as required by sec_1_501_c_3_-1 causing you to fail the organizational_test additionally your incorporation document does not have a dissolution provision as required by sec_1_501_c_3_-1 which also causes you to fail the organizational_test although your by-laws contain proper sec_501 language your by-laws are not your formation document because you are a corporation as a result you have not satisfied the organizational_test and are not exempt under sec_501 of the code letter rev catalog number 47630w conclusion based on the information submitted you fail the organizational_test therefore you do not qualify for exemption under sec_501 of the code if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative e e e e e one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we'll continue to process your case considering the information you provided if you haven't provided a basis for reconsideration we'll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code letter rev catalog number 47630w exempt status where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail internal_revenue_service eo determinations quality assurance room p o box cincinnati oh street address for delivery service internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter we sent a copy of this letter to your representative as indicated in your power_of_attorney sincerely stephen a martin director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47630w
